DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, 29-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffel et al. (‘730) in view of Roessler et al. (U.S. 2015/0271308).
As to claims 16 and 32, Loeffel discloses a housing cover (200) for a field device housing, the housing cover (200) as shown in figures 1-4 comprising:
a housing cover body (210) having at least one opening (210’);
a viewing window (220) disposed in the at least one opening (210’); and
a securement means (225) for releasably securing the housing cover onto the field device housing,
wherein the viewing window (220) includes a first window pane (222) composed at least partially of an impact-resistant material (transparent glass or glass-ceramic material, para-0006, 0012+).
Loeffel does not specifically disclose the impact-resistant material is an alumino-silicate glass, a hybrid of the alumino- silicate glass and a plastic; or a hybrid of a ceramic and the plastic.
Roessler teaches a device arrangement (1) as shown in figure 1 comprising a viewing window (8) including a window pane (90 made of an aluminosilicate glass (para-0026).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Roessler employed in the device of Loeffel in order to provide excellent heat and chemical resistance structure.
As to claim 18, Loeffel as modified by Roessler discloses the viewing window (220) is grouted in the housing cover body (210).
As to claim 29, Loeffel as modified by Roessler discloses the housing cover (200) is suitable for use in an explosion endangered environment.
As to claim 30, Loeffel discloses a field device housing (electronic device) as shown in figures 1-4, comprising:
a field device housing body; and
a housing cover (200) including: 
a housing cover body (210) having at least one opening (210’);
a viewing window (220) disposed in the at least one opening (210’); and
a securement means (225) for releasably securing the housing cover onto the field device housing body,
wherein the viewing window includes a first window pane (222) composed of an impact-resistant material (transparent glass or glass-ceramic material, para-0006, 0012+).
Loeffel does not specifically disclose the impact-resistant material is an alumino-silicate glass, a hybrid of the alumino- silicate glass and a plastic; or a hybrid of a ceramic and the plastic.
Roessler teaches a device arrangement (1) as shown in figure 1 comprising a viewing window (8) including a window pane (90 made of an aluminosilicate glass (para-0026).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Roessler employed in the device of Loeffel in order to provide excellent heat and chemical resistance structure.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffel in view of Roessler as applied to claims above, and further in view of Moser (DE 102012109230), submitted by the applicant, hereafter Moser.
Regarding claim 19, Loeffel as modified by Roessler discloses all of the limitations of claimed invention except for the viewing window has a thickness of at least 10 millimeters (mm).
Moser teaches a housing equipped with a viewing window comprising a viewing window having a window pane (9) in a thickness of at least 10mm.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Moser employed in the device of Loeffel and Roessler in order to provide excellent mechanical stability.

Claim(s) 21, 23-26, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffel in view of Roessler as applied to claims above, and further in view of Gros et al. (U.S. 2003/0029440) hereafter Gros
Regarding claims 21, 33, Loeffel as modified by Roessler discloses the first window pane made of aluminosilicate glass except for the viewing windows further includes a second window pane, and wherein the second window pane is composed of a temperature-resistant glass, including a borosilicate glass.
Gros teaches a window for a hot chamber as shown in figure 1 comprising first and second window panes (1, 2), the second window pane made of borosilicate glass para-0016, 0025.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Moser employed in the device of Loeffel and Roessler in order to provide excellent high temperature resistance for the device.
Regarding claim 23, Loeffel as modified by Roessler and Gros teaches the two window panes (1, 2) are arranged such that the first window pane (1) faces outwards.
Regarding claim 24, Loeffel as modified by Roessler and Gros discloses all of the limitations of claimed invention except for the two window panes have different thicknesses, and wherein the second window pane has a thickness of at least 10 mm and the first window pane has a thickness of less than or equal to 5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have these limitations above as taught by Loeffel, Roessler, and Gros in order to provide high mechanical, temperature, and chemical resistance structure., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 25-26, Loeffel as modified by Roessler and Gros teaches the first and second window panes (1, 2) are at least sectionally connected together produced by a bonding method, or wherein the connection is produced by an adhesive, including a transparent adhesive (para-0006+).

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffel in view of Roessler and Gros as applied to claims above, and further in view of Moser (DE 102012109230), submitted by the applicant, hereafter Moser.
Regarding claims 27-28, Loeffel as modified by Roessler and Gros discloses all of the limitations of claimed invention except for the two window panes have differently large areas, including different diameters, and the center points of the areas of the two window panes align with one another, wherein the area of the first window pane is less than the area of the second window pane, and wherein a circularly shaped edge region of the second window pane is not covered by the first window pane.
Moser teaches a housing e quipped with a viewing window as shown in figure 2 comprising the two window panes (13, 9) have differently large areas, including different diameters, and the center points of the areas of the two window panes align with one another, wherein the area of the first window pane (13) is less than the area of the second window pane (9), and wherein a circularly shaped edge region of the second window pane is not covered by the first window pane.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Moser employed in the device of Loeffel and Roessler and Gros in order to achieve excellent transparency and high pressure occurring inside the housing or device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-19, 21, 23-30, and 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848